Filed 6/30/22 In re Lilianna G. CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 In re Lilianna G., a Person Coming Under
 the Juvenile Court Law.

 SAN BERNARDINO COUNTY
 CHILDREN AND FAMILY SERVICES,                                           E078458

          Plaintiff and Respondent,                                      (Super.Ct.No. J284948)

 v.                                                                      OPINION

 J.J. et al.,

          Defendants and Appellants.



         APPEAL from the Superior Court of San Bernardino County. Lynn M. Poncin,

Judge. Affirmed.

         William D. Caldwell, under appointment by the Court of Appeal, for Defendant

and Appellant G.G.

         Konrad S. Lee, under appointment by the Court of Appeal, for Defendant and

Appellant J.J.




                                                             1
       Tom Bunton, County Counsel, and Svetlana Kauper, Deputy County Counsel, for

Plaintiff and Respondent.

       In this dependency proceeding, J.J. (mother) and G.G. (father) (collectively,

parents) appeal from the termination of their parental rights to their minor daughter,

Lilianna G. Parents contend that the juvenile court erred by failing to apply the beneficial

parental relationship exception under Welfare and Institutions Code section 366.26,

subdivision (c)(1)(B)(i) (unlabeled statutory references are to this code). We affirm.


                                     BACKGROUND

       The family came to the attention of San Bernardino County Children and Family

Services (CFS) in April 2020, when Lilianna was four months old and her half-sister

A.G. was seven years old. (A.G. is not a subject of this appeal.) Mother and both

children lived with mother’s parents. Lilianna had lived with her maternal grandparents

since birth.

       CFS received a referral based on an incident of domestic violence between father

and mother. Mother and both children were visiting father at a motel when parents got

into some sort of quarrel and altercation. Mother called 911. Father, whose breath

smelled of alcohol, told a law enforcement officer that mother threw a can of powdered

baby formula at him, hitting him in the face. Father had no visible injuries. Mother was

arrested for spousal battery.

       Later that day, father spoke with a social worker and recanted. He said that he had

falsely reported what happened and that he and mother did not have an argument. He



                                             2
called law enforcement because he believed mother was going to take Lilianna away.

Father denied that he and mother were in a domestic violence relationship.

       CFS temporarily detained Lilianna and A.G. and placed them with a maternal

great aunt. CFS filed a dependency petition alleging that Lilianna was at substantial risk

of serious harm because of domestic violence between mother and father, father’s

substance abuse problem that mother should have known about, father’s inability to

provide a stable home for Lilianna because he was homeless, and parents’ mental health

issues. (§ 300, subd. (b)(1).) The juvenile court detained Lilianna and ordered once

weekly two-hour supervised visits for mother and father and gave CFS discretion to

liberalize as to the frequency and the duration of the visits. The court ordered parents to

visit Lilianna separately because of the domestic violence allegations.

       In late May 2020, Lilianna was placed in maternal grandparents’ home. In the

jurisdiction and disposition report filed around the same time, the social worker reported

that it was “clear” that mother and father loved Lilianna. The social worker reported that

mother had attended all of her visits with Lilianna and that the initial visit the social

worker observed went well. Mother acted affectionately toward Lilianna and fed her a

bottle. In order to maintain Lilianna’s bond and attachment to mother, CFS increased

mother’s supervised visits to three times per week for two hours each visit.

       Father visited with Lilianna via video. The social worker reported that Father

acted affectionately toward Lilianna, praised her, communicated with her, and soothed

her when she began to get fussy. Lilianna appeared engaged with father for about 30



                                               3
minutes. Father and the caregiver agreed to supervised video visits three times per week

until an appropriate location for in-person visits was found.

       In late June 2020, maternal grandmother and father reported that some of father’s

video visits were cut short because maternal grandmother’s phone battery died. Maternal

grandmother reported to CFS that she was no longer willing to supervise father’s visits

because he called and texted her “‘nonstop’” about visiting Lilianna and threatened to

take the children away from her. CFS determined that video visitation was no longer

appropriate and scheduled the first in-person visit between father and Lilianna to occur at

CFS’s office with another relative supervising.

       Approximately two weeks later, CFS filed an amended petition adding an

allegation that Lilianna was at substantial risk of physical harm or neglect as a result of

mother’s substance abuse. (§ 300, subd. (b)(1).) An unidentified collateral source had

reported to the social worker that mother had a history of using methamphetamine, which

A.G.’s father confirmed. Father initially denied and then confirmed that mother was

currently using methamphetamine, which mother denied.

       In mid-August 2020, father sustained serious bodily injuries as a result of a single-

vehicle collision in which he was the driver. He was arrested on suspicion of driving

under the influence. One month after the collision, CFS reported that father remained

hospitalized because of the injuries he sustained. Father consequently resumed visiting

Lilianna by video. The supervised visits were arranged for three times per week for 45

minutes per visit.



                                              4
        The court held a contested jurisdiction and disposition hearing in October 2020.

Mother testified. She said that Lilianna had never been in father’s care. For the first four

months of Lilianna’s life (before she was detained), Lilianna was in mother’s exclusive

care.

        The juvenile court dismissed some of the allegations in the amended petition and

sustained others, including that both parents placed Lilianna at substantial risk of harm by

exposing her to domestic violence, by engaging in physical violence in Lilianna’s

presence, and as a result of both parents’ substance abuse. The court found father to be

Lilianna’s presumed parent. The court removed Lilianna from parents’ custody and

ordered reunification services for both parents. The court ordered twice weekly, two-

hour supervised visits for mother and once weekly, two-hour supervised visits for father.

Parents were ordered to visit Lilianna separately. CFS had authority to increase the

frequency and duration of the supervised visits.

        In the six-month status review report filed in April 2021, CFS recommended

terminating parents’ reunification services and setting a permanency planning hearing

under section 366.26. The social worker reported that Lilianna, who was 16 months old,

was doing well and happy in her maternal grandparents’ home. Lilianna appeared to be

reaching all of her developmental milestones—she was “walking all over, climbing, and

babbling.” Maternal grandparents were willing to adopt.

        Mother had maintained regular visitation with Lilianna. Maternal grandmother

reported that Lilianna always appeared happy to see mother and that the visits were



                                             5
positive. Mother sometimes cancelled and rescheduled visits, so maternal grandmother

stopped telling Lilianna and A.G. when mother’s visits were scheduled, in order to avoid

disappointing them.

       Father continued to visit Lilianna via video. The visits appeared to go well. The

social worker reported that Lilianna appeared “as attentive as she can be for a one year

old via video.” Several months after the collision, the social worker set up in-person

visits, but father asked for visitation to remain virtual.

       The six-month review hearing was originally calendared for April 30, 2021, but

was continued to June 24, 2021, and converted into a contested 12-month status review

hearing. The juvenile court adopted CFS’s proposed findings and orders from the April

2021 report and found that return of Lilianna to parents’ custody would be detrimental to

Lilianna. The court terminated parents’ reunification services and set a permanency

planning hearing under section 366.26. The court ordered once weekly, two-hour

supervised visits for mother and once weekly, two-hour supervised visits for father. CFS

had authority to increase the frequency and duration of the supervised visits.

       In preparation for the section 366.26 hearing, the social worker reported that

Lilianna’s relationship with maternal grandparents was “quite close” and very loving and

caring. Lilianna had lived with them for most of her life, nearly two years. Lilianna was

“well bonded” with maternal grandparents and sought nurturing and guidance from them.

Lilianna was reported to be in good health and meeting all of her developmental

milestones. Maternal grandparents wanted to adopt Lilianna.



                                               6
        Mother continued to visit regularly with Lilianna, and her visits were liberalized to

be longer than two hours. Father continued to visit with Lilianna by video along with

paternal grandmother. Father asked CFS to liberalize his visits, but CFS declined.

        CFS recommended terminating parents’ parental rights to Lilianna and freeing her

for adoption. The contested section 366.26 hearing was held on February 1, 2022.

Without objection, CFS introduced into evidence the section 366.26 report and an

additional information report filed before the hearing. Parents and a social worker

testified.

        Father stated that he loves Lilianna and wants to maintain a relationship with her.

He testified that over the past year he attended all possible visits with her. Before father

was injured in the car accident, he visited Lilianna in-person. He could visit her only by

video after the collision because of a “leg condition.” During visits, father and Lilianna

would eat lunch. She called him “Daddy.” He believed their relationships grew stronger

with each visit. Upon first seeing him, Lilianna appeared happy and would throw up her

arms. Father and Lilianna would sing and dance. During their visits, father would teach

Lilianna how to count to five and identify colors in both English and Spanish.

        Father testified that terminating his parental rights would be detrimental to

Lilianna because of the way she reacted when the internet connection would become

“clippy” during visits. He said that Lilianna would cry and say that she wanted to see

“Daddy” and paternal grandmother.




                                              7
       Mother testified that she was Lilianna’s primary caregiver for the first four months

of Lilianna’s life while they were living with maternal grandmother. Lilianna calls her

“Mommy” or “Mama.” Mother visited Lilianna throughout the case. Mother’s visits

were in-person and initially were limited to one hour but progressed to being all day.

Mother would play with Lilianna, read to her, and sing with her. Mother also would

bathe Lilianna and put her to bed. Mother did not want her parental rights to Lilianna

terminated and believed that a legal guardianship would be in Lilianna’s best interest.

       The adoption social worker who authored the adoption assessment and the

visitation portions of the section 366.26 report testified. He was assigned to the case

starting in June or July 2021. He assessed the children to determine whether it would be

detrimental for them to be adopted. In performing that assessment, he spoke with the

caregivers and Lilianna. Given Lilianna’s young age, his conversation with her was

“pretty much minimal.” He observed Lilianna with maternal grandparents and described

her as being “very attached” to them. The social worker did not believe that it would be

detrimental to Lilianna to terminate parental rights. The social worker acknowledged that

it was difficult to assess the detriment Lilianna might suffer because she could not

express her opinion.

       The social worker never supervised visits between Lilianna and father and had no

personal knowledge of those visits. Father’s counsel did not ask the social worker any

questions about any information contained in the section 366.26 report.




                                             8
       Mother’s and father’s counsel argued that termination of parental rights would be

detrimental to Lilianna. Counsel urged the court to order a less restrictive permanent

plan, such as legal guardianship.

       The juvenile court found Lilianna likely to be adopted, and the court terminated

mother’s and father’s parental rights. The court described the elements of the parental

bond exception and specifically referred to In re Caden C. (2021) 11 Cal.5th 614

(Caden C.) and In re Autumn H. (1994) 27 Cal.App.4th 567 (Autumn H.) The court

found that both parents satisfied the first two requirements of demonstrating that they had

visited regularly and that continuing their relationship with Lilianna would benefit her.

However, the court found that neither parent satisfied the third requirement of

demonstrating that terminating their parental rights would be detrimental to Lilianna. For

the third requirement, the court explained: “In making this detriment determination, the

juvenile court does not look to whether the parent can provide a home for the child and is

not comparing the parents’ attributes as custodial caregiver relative to those of any

potential adoptive parents. Also, in the case of In Re Caden C, they, too, stated at a

Section .26 hearing, the question before the Court is decidedly not whether the parent

may resume custody of the child.”

       Applying those principles, the court indicated that it had considered father’s

testimony about his “strong connection to” Lilianna, the quality of his video visits with

her, and “her reactions to when he is there on video.” With respect to mother, the court

noted that Lilianna had spent only four months in mother’s custody and had otherwise



                                             9
spent the majority of her life living with her maternal grandparents. The court also noted

that Lilianna’s needs were being met by maternal grandparents. As to both parents, the

court found that “[t]here has been no evidence that it would be detrimental to [Lilianna]

to terminate her parental rights.”
                                          DISCUSSION

A. Legal Framework

       When the juvenile court finds that a dependent child is likely to be adopted, it

must terminate parental rights and select adoption as the permanent plan unless it finds

that adoption would be detrimental to the child under one of several exceptions.

(§ 366.26, subd. (c)(1); Caden C., supra, 11 Cal.5th at pp. 630-631.) “‘[T]he statutory

exceptions merely permit the court, in exceptional circumstances [citation], to choose an

option other than the norm, which remains adoption.’” (Caden C., at p. 631, quoting In

re Celine R. (2003) 31 Cal.4th 45, 53.)

       Under the beneficial parental relationship exception, the parent bears the burden of

proving three elements by a preponderance of the evidence: “(1) regular visitation and

contact, and (2) a relationship, the continuation of which would benefit the child such that

(3) the termination of parental rights would be detrimental to the child.” (Caden C.,

supra, 11 Cal.5th at pp. 631, 636, italics omitted; § 366.26, subd. (c)(1)(B)(i).)

       We review for substantial evidence the juvenile court’s findings on whether the

parent has regularly visited and whether a beneficial parental relationship exists. (Caden

C., supra, 11 Cal.5th at pp. 639-640.) Whether termination of parental rights would be

detrimental to the child because of the beneficial parental relationship is reviewed for


                                             10
abuse of discretion. (Id. at p. 640.) But we review any factual findings underlying that

decision for substantial evidence. (Ibid.)

       In determining whether the exception applies, “the court balances the strength and

quality of the natural parent/child relationship in a tenuous placement against the security

and the sense of belonging a new family would confer. If severing the natural

parent/child relationship would deprive the child of a substantial, positive emotional

attachment such that the child would be greatly harmed, the preference for adoption is

overcome and the natural parent’s rights are not terminated.” (Autumn H., supra, 27

Cal.App.4th at p. 575; Caden C., supra, 11 Cal.5th at p. 633.)

       When “assessing whether termination would be detrimental, the trial court must

decide whether the harm from severing the child’s relationship with the parent outweighs

the benefit to the child of placement in a new adoptive home.” (Caden C., supra, 11

Cal.5th at p. 632, citing Autumn H., supra, 27 Cal.App.4th at p. 575.) The parent must

show that his or her relationship with the child “promotes the well-being of the child to

such a degree as to outweigh the well-being the child would gain in a permanent home

with new, adoptive parents.” (Autumn H., at p. 575.) “A showing the child derives some

benefit from the relationship is not a sufficient ground to depart from the statutory

preference for adoption.” (In re Breanna S. (2017) 8 Cal.App.5th 636, 646, disapproved

on other grounds in Caden C., at pp. 637, 638, fns. 6, 7.) The court may consider issues

ranging from “the specific features of the child’s relationship with the parent and the

harm that would come from losing those specific features to a higher-level conclusion of

how harmful in total that loss would be.” (Caden C., at p. 640.) The court must also


                                             11
assess “how a prospective adoptive placement may offset and even counterbalance those

harms,” and in that regard the court may consider “findings ranging from specific

benefits related to the child’s specific characteristics up to a higher-level conclusion

about the benefit of adoption all told.” (Ibid.)

B. Father

       Father argues that the juvenile court abused its discretion by concluding that

terminating the parental relationship would not be detrimental to Lilianna. We are not

persuaded. We agree with CFS that the juvenile court did not abuse its discretion by

determining that any benefits Lilianna derived from her relationship with father did not

“outweigh[] ‘the security and the sense of belonging a new family would confer.’”

(Caden C., supra, 11 Cal.5th at p. 633.)

       Substantial evidence showed that during visits with Lilianna father shared an

appropriate and loving relationship with her and that Lilianna was emotionally bonded

with father to some degree. Lilianna was always happy to see father and sang and danced

with him during their visits. But father “must show more than frequent and loving

contact or pleasant visits.” (In re C.F. (2011) 193 Cal.App.4th 549, 555.) Father

conflates the second and third elements of the parental bond exception and wrongly

assumes that the evidence showing that he had a beneficial relationship with Lilianna

necessarily also shows that terminating his parental rights would be detrimental to her.

For the third element of the parental bond exception, the parent must demonstrate that the

parental relationship constitutes such “‘a substantial, positive emotional attachment’” that




                                             12
severance would harm the child even when weighed against the benefits of a new

adoptive home. (Caden C., supra, 11 Cal.5th at p. 633.)

       Here, there was no evidence that the parental relationship was so significant as to

outweigh the security and the stability of an adoptive home for Lilianna. (Caden C.,

supra, 11 Cal.5th at pp. 633-634.) Lilianna was only four months old when she was

detained, and father was not her primary caregiver during those first four months.

Lilianna never lived with father. Father also never had unsupervised visits with Lilianna.

Although there was substantial evidence that Lilianna would benefit from continuing her

relationship with father, there was no evidence that the relationship with father was “so

important to [Lilianna] that the security and stability of a new home wouldn’t outweigh

its loss.” (Id. at p. 633.)

       Moreover, the juvenile court did not abuse its discretion by concluding that father

did not present any evidence that Lilianna would be greatly harmed by severance of the

parental relationship. The only evidence of possible detriment was father’s testimony

that when there were problems with the internet connection during video visits, Lilianna

would cry and say that she wanted to see “‘Daddy.’” The juvenile court was free to

disbelieve father’s uncorroborated account of those events, particularly given father’s

history of dishonesty. (In re E.E. (2020) 49 Cal.App.5th 195, 214.) Father told the social

worker that he had lied to law enforcement about mother’s conduct on the night she was

arrested for spousal battery; it follows that either he lied to law enforcement or he lied to

the social worker. Father argues that the absence of any evidence corroborating his

testimony “is an example of the social worker omitting objective information about the


                                             13
child’s relationship with her father,” but there is no evidence that the social worker knew

of but failed to report Lilianna’s alleged adverse reaction to connectivity problems during

father’s visits.

       Even if the juvenile court believed father’s account of Lilianna’s reaction to those

disruptions of his video visits, there was no evidence that Lilianna’s reaction was

anything more than momentary or had any adverse effect on her behavior or general

emotional well-being after the visits ended. (See Caden C., supra, 11 Cal.5th at p. 633

[losing the parental relationship might result in “emotional instability and preoccupation

leading to acting out, difficulties in school, insomnia, anxiety, or depression”].) On the

contrary, the record reveals that Lilianna was thriving in her placement with maternal

grandparents. Lilianna was very attached to maternal grandparents, sought nurturing and

guidance from them, and was meeting all of her developmental milestones while in their

care. Moreover, there was affirmative evidence in the form of the social worker’s

testimony that termination of father’s parental rights would not be detrimental to

Lilianna.

       In his reply brief, father argues that the juvenile court relied on factors that should

not be considered under Caden C. The argument is forfeited because father does not

provide any good cause for failing to make it in his opening brief. (Shade Foods, Inc. v.

Innovative Products Sales & Marketing, Inc. (2000) 78 Cal.App.4th 847, 894, fn. 10.) In

any event, there is no evidence that the juvenile court relied on any impermissible factors.

Contrary to father’s suggestion, the court did not impermissibly compare his attributes as

a prospective custodial caregiver relative to those of maternal grandparents by discussing


                                              14
how Lilianna was faring with them. (Caden C., supra, 11 Cal.5th at p. 634.) Instead, the

court properly weighed whether the benefits Lilianna would receive through the security

and stability of an adoptive home would, on balance, outweigh the harm of losing her

relationship with father. (Ibid.)

       For these reasons, we conclude that the juvenile court reasonably concluded that

Lilianna and father did not share such a substantial, positive attachment that Lilianna

would be greatly harmed by severance of the relationship.

C. Mother

       Mother’s sole argument is that the juvenile court abused its discretion by failing to

conduct the analysis required by Caden C., supra, 11 Cal.5th 614. She contends that

under In re D.P. (2022) 76 Cal.App.5th 153 (D.P.) we should remand for a new

permanency planning hearing, because “there is some evidentiary support for each

element of the beneficial parental relationship exception.” (Italics omitted.) Father joins

mother’s argument. The argument lacks merit.

       In D.P., the permanency planning hearing predated Caden C. (D.P., supra, 76

Cal.App.5th at p. 161.) The juvenile court in that case consequently did not have the

benefit of Caden C. and “performed no specific analysis on the beneficial parental

relationship exception.” (D.P., at p. 166.) Because the record contained “some

evidentiary support for each element” of the exception, the Court of Appeal reversed and

remanded for the juvenile court consider the evidence under the applicable standard.

(Id. at p. 167.)




                                            15
       D.P. is inapposite for at least two reasons. First, Lilianna’s permanency planning

hearing was held in February 2022, almost one year after Caden C. was decided, so the

juvenile court had the benefit of the Supreme Court’s analysis. Second, in concluding

that the parental bond exception did not apply, the juvenile court expressly and repeatedly

cited Caden C. and explained why mother and father did not satisfy the criteria for the

exception. The court found, correctly, that there was no evidence of detriment. For all of

these reasons, mother’s argument fails.

                                          DISPOSITION

       The February 1, 2022, order terminating mother’s and father’s parental rights to

Lilianna is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                               MENETREZ
                                                                                            J.


We concur:

SLOUGH
                Acting P. J.
RAPHAEL
                          J.




                                            16